Citation Nr: 9930248	
Decision Date: 10/22/99    Archive Date: 10/29/99

DOCKET NO.  98-17 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a total rating based on individual 
unemployability due to service-connected gastrectomy with 
psychophysiological gastrointestinal reaction.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The veteran had active service from October 1939 to January 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a decision of the Department of Veterans Affairs 
(VA) Montgomery, Alabama Regional Office (RO) in July 1998, 
which denied the veteran's claim for a total rating based on 
individual unemployability due to service-connected 
disability.  

A September 1995 rating action denied entitlement to 
compensation under 38 U.S.C.A. § 1151 (West 1991) residuals 
of a quadruple coronary artery bypass grafting procedure.  A 
notice of disagreement (NOD) was received in October 1995 
and a statement of the case (SOC) was issued in February 
1996.  

Correspondence was received in March 1996 which was 
construed to be an NOD to a February 1996 rating action 
denying a total rating and in that correspondence the 
veteran made reference to his having had a heart attack.  
More to the point, a Memorandum was received in March 1996 
(after the February 1996 SOC) in which the veteran's service 
representative stated that the veteran had "notified this 
office that he is not in agreement with the recent rating 
decision of October 18, 1995, in which service connection of 
the cardiac problem under 38 U.S.C.A. § 1151 has been 
denied.  It is, therefore, respectfully requested that if 
this cannot be resolved in his favor that [an SOC] be issued 
to perfect his appeal to the Board of Veterans Appeals."  

However, as noted, an SOC had been issued prior to the 
"Memorandum" of March 1996.  In this regard, there is on 
file a "Facsimile Cover Sheet" dated January 31, 1997 
which states that the veteran did not perfect his appeal of 
the 38 U.S.C.A. § 1151 issue.  

In view of the foregoing, it appears that there may be a 
question of whether the veteran's correspondence in March 
1996 or the service representative's Memorandum of March 
1996 may constitute a substantive appeal for the purpose of 
perfecting the appeal of the RO denial of compensation under 
38 U.S.C.A. § 1151 for residuals of a quadruple coronary 
artery bypass grafting procedure.  

Whether correspondence constitutes a substantive appeal is a 
separately appealable issue.  38 C.F.R. § 20.202 defines a 
Substantive Appeal as a properly completed VA Form 9, 
"Appeal to Board of Veterans' Appeals," or correspondence 
containing the necessary information.  

VAOGCPREC 9-99 (August 18, 1999), addressed the questions of 
whether the Board has authority to adjudicate in the first 
instance (without prior RO adjudication) the question of 
timeliness of a substantive appeal and what the Board should 
do when the Board for the first time on appeal addresses 
whether a substantive appeal has been filed or filed in a 
timely manner.  It was held that the Board has the authority 
to adjudicate or address in the first instance the question 
of timeliness of a substantive appeal and may dismiss an 
appeal in the absence of a timely filed substantive appeal.  
It should, however, afford the claimant appropriate 
procedural protections to assure adequate notice and 
opportunity to be heard on the question of timeliness.  

Accordingly, this matter (the question of whether a timely 
substantive appeal was filed or whether the correspondence in 
March 1996 is adequate to constitute a substantive appeal) is 
referred to the RO for initial consideration.  

REMAND

A Board decision in July 1997 denied entitlement to a total 
rating based on individual unemployability due to a service-
connected gastrointestinal disability and, thereafter, a 
January 1998 Order denied a Motion for Reconsideration of 
that Board decision.  Evidence which was submitted in 
conjunction with the Motion for Reconsideration was referred 
to the RO which forwarded to the veteran a VA Form 21-9840, 
Application for Increased Compensation Based on 
Unemployability.  That form was executed and returned to the 
RO in March 1998.  

A July 1998 rating action denied a total rating and an NOD 
was received in August 1998.  After an SOC was issued in 
August 1998, a VA Form 9, Appeal to the Board, was received 
in October 1998 perfecting the appeal.  While on the front of 
VA Form 9 the veteran indicated that he did not want a "BVA 
hearing", on the second page, attached thereto, he requested 
that he "be scheduled for a personal hearing before the 
Hearing Officer at the Regional Office in Montgomery."  
However, the Board finds nothing in the record which 
indicates that the veteran was afforded such a hearing.  

Also, an April 1999 Report of Contact indicates that the 
report of VA examinations in November 1998 were not 
considered or addressed in the August 1998 SOC but that the 
veteran had been provided copies of the reports of those 
examinations.  In substance it was indicated that the veteran 
waived initial consideration of such evidence by the RO and 
it was also noted that the veteran had been provided with a 
form for such waiver.  However, no such written waiver is on 
file.  

In view of the foregoing, it is found that this case must be 
returned to the RO so that an RO hearing can be scheduled.  
Therefore, this case will be REMANDED to the RO for the 
following: 

Appropriate action should be taken by the 
RO, in accordance with the veteran's 
request to schedule the veteran for a 
personal hearing.  All correspondences 
pertaining to this matter should be 
associated with the claims folder.  

Following the hearing, the case should be returned to the 
Board for further appellate consideration, if otherwise in 
order.  By this REMAND, the Board intimates no opinion, 
either factual or legal, as to the ultimate determination 
warranted in this case.  The purpose of the REMAND is to 
further develop the record.  No action is required of the 
veteran until he receives further notice.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	A. BRYANT 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


